        Case 1:18-cv-09416-VEC Document 30 Filed 05/10/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NATAN DVIR

                              Plaintiff,                   Case No. 1:18-cv-09416 (VEC)

      - against -

DANCING ASTRONAUT, INC.


                             Defendant.




                       DECLARATION OF RICHARD LIEBOWITZ

   I, RICHARD LIEBOWITZ, swear under the penalty of perjury that the following is

   true and correct.

      1. I am lead counsel in this action and duly admitted to practice law in this

          District.

      2. I submit this declaration in opposition to the Court’s Order to Show Cause

          concerning sanctions.

      3. On April 19, 2019, I recall the Court ordered me to file a revised Proposed

          Default Judgment. However, I do not recall whether the Court fixed a deadline

          by which to file such revised document and there is no deadline indicated on

          ECF. Because no deadline was set by the Court, then no sanctions should

          issue as there was no technical violation of the Court’s Order.

      4. If there was a deadline fixed to file the revised document, then my failure to

          file such document was inadvertent and a result of administrative oversight.
    Case 1:18-cv-09416-VEC Document 30 Filed 05/10/19 Page 2 of 2

   5. Since it was in my own personal interest to obtain the default judgment as soon

      as possible, there is no conceivable argument that I sought to delay the

      adjudication of my own client’s default proceeding.

   6. At all times, I have acted in good faith and with the intent to comply with Court

      orders.




Dated: Valley Stream, NY

May 10, 2019




                                                     s/richardliebowitz/

                                                     Richard Liebowitz




                                          i
